Order entered January 2, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01452-CV
                                     No. 05-18-01453-CV

                 IN THE BEST INTEREST AND PROTECTION OF B.J.

                         On Appeal from the Probate Court No. 3
                                  Dallas County, Texas
                 Trial Court Cause Nos. MI-18-03203 and MED-18-80461

                                          ORDER
       These appeals involve an order of involuntary civil commitment of appellant and an order

to administer psychoactive medication to appellant. We ORDER appellant to file her briefs in

these appeals by January 14, 2019.


                                                    /s/   ADA BROWN
                                                          JUSTICE